Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Elmer Hansen seeks to appeal the district court’s order granting Siemens Energy, Inc.’s motion to dismiss his employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Hansen v. Siemens Energy, Inc., No. 3:12-cv-00370-GCM, 2012 WL 5388920 (W.D.N.C. Nov. 1, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.